Citation Nr: 1637428	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  14-31 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a neurological disability of the right lower extremity other than radiculopathy, to include peripheral neuropathy and polyneuropathy.  

2.  Entitlement to service connection for a neurological disability of the left lower extremity other than radiculopathy, to include peripheral neuropathy and polyneuropathy.  

3.  Entitlement to service connection for a kidney cancer, to include as due to contaminated water at Camp Lejeune.

4.  Entitlement to service connection for a blood clot disability, to include as secondary to kidney cancer.  

5.  Entitlement to service connection for a disability manifested by temporary partial blindness, to include as due to contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty enlisting in the United States Marine Corps in August 1950 and retiring in May 1976 as a Major.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran has filed a claim for service connection for a neuropathy disability causing numbness and muscle atrophy in each lower extremity.  The Veteran is already service connected for a lumbar spine disability, including separate ratings for radiculopathy for each extremity.  In addition, the medical evidence demonstrates the Veteran has a separate diagnosis for peripheral neuropathy or polyneuropathy.  Because the Veteran has specifically asserted he is entitled to service connection for neuropathy, the Board understands the Veteran to be asserting a disability different than the already service-connected radiculopathy and is not expressing a worsening of his service-connected radiculopathy.  The Board has therefore stated the issues as set forth on the first page of this decision.  

The RO previously denied claims for service connection for a temporary blindness disability in a rating decision dated in August 1995 and a blood clot disability in a rating decision in December 2009.  Where service connection for a disability has been denied in a final rating decision, a subsequent claim of service connection for the same disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  There is, however, an exception to be considered when the new evidence includes service department records.  Under 38 C.F.R. § 3.156(c), if relevant official service department records are associated with the file after VA issues a decision there is no need to present new and material evidence to reopen the claim.  The exception does not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156 (c)(2).  In April 2013, VA received the Veteran's personnel records, which establish his service at Camp Lejeune.  The Board finds 38 C.F.R. § 3.156(c) applies and has therefore stated the issues as set forth on the first page of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

There has not been a VA examination to determine whether the Veteran's current neurological symptoms are due to a neurological disability, including peripheral neuropathy and/or polyneuropathy disability, is related to incidents noted in the service treatment records or service generally, including contaminated water at Camp Lejeune, as discussed below.  Because the evidence indicates that the Veteran may have different conditions or diagnoses for neurological conditions, the Board has determined that once the records development is completed, a VA medical examination and accompanying medical opinion is needed for identification of any neurological disability, other than radiculopathy, and an opinion whether it is related to service.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  

Diseases initially diagnosed after service may also be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d) (2015).  

The Veteran's personnel file establishes that the Veteran was stationed at Camp Lejeune on more than one occasion in the period August 1953 through December 1987.  

With respect to persons, such as the Veteran, who resided or worked at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987, VA has acknowledged that they were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See M21-1, IV.ii.C.5.o (accessed September 20, 2016).  One of the diseases potentially associated with exposure to contaminated drinking water is kidney cancer.  See M21-1, IV.ii.C.5.p (accessed September 20, 2016).  

Service connection for any disability claimed to have resulted from contaminated water exposure at Camp Lejeune currently requires sufficient medical evidence that the disability is related to that exposure.  But see 81 Fed. Reg. 62419 (September 9, 2016) (proposed regulation that certain diseases are presumed to be due to contaminated drinking water at Camp Lejeune for service connection purposes).  That medical evidence will generally come from a competent and qualified medical examiner who provides an opinion establishing a rational nexus or link between the claimed disability and the exposure.  Some diseases have been scientifically associated to a greater or lesser extent with exposure to the chemical contaminants in the water at Camp Lejeune.  A number of diseases have been identified and placed into the category of limited/suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune.  Although a temporary blindness disability and neurological disorders such as peripheral neuropathy or polyneuropathy are not one of the listed diseases, the Veteran may still establish service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

It is not in dispute the Veteran has been treated for kidney cancer and recurrent temporary blindness.  Likewise, it is also not in dispute the Veteran was exposed to contaminated drinking water, with the potential for adverse health outcomes, during the time he was stationed at Camp Lejeune, North Carolina.  

The RO obtained an opinion from a VA examiner regarding the Veteran's kidney cancer and the Camp Lejeune contaminated drinking water in July 2013.  The examiner concluded it was less likely than not that the Veteran's kidney cancer was caused by the Camp Lejeune contaminated drinking water, in part by finding the Veteran had been stationed at Camp Lejeune for 180 days and citing literature that environmental exposure to the contaminants causing kidney cancer is weaker than the link with occupational exposure.  The examiner also stated the Veteran's history of cigar smoking as the more likely cause of the Veteran's kidney cancer.  

When the Board relies on a medical opinion, such opinion must be adequate for judicial review.  D'Aries v. Peake, 22 Vet.App. 97, 104 (2008).  A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Id. (quoting Green v. Derwinski, 1 Vet.App. 121, 124 1991)); see also Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).

In this instance, the examiner incorrectly found the Veteran's exposure was limited to 180 days.  The file indicates the Veteran was stationed at Camp Lejeune for at least one period greater than a year, from July 1968 to February 1970 and for a year from August 1954 to August 1955.  He was also stationed at Camp Lejeune for additional shorter periods.  

Moreover, it appears the examiner used the wrong standard to determine whether the medical literature supports or does not support that the Veteran's kidney cancer is linked to the contaminated drinking water.  In Wise v. Shinseki, 26 Vet. App. 517   (2014), the Court held that medical literature discussing a link between a disability and another disability or service did not have to be established to the point of being generally accepted in the scientific community.  Instead, VA's standard of proof of an approximate balance of positive and negative evidence to prove any issue material to a claim for Veteran's benefits, see 38 U.S.C.A. § 5107(b), and the benefit of the doubt rule, 38 C.F.R. § 3.102, meant that Congress does not mandate that a medical principle reach the level of scientific or medical consensus to support the claim.  Id.  So long as the evidence for and against that the question is in "approximate balance," the claim should be granted as the use of a higher standard of proof would be counter to the benefit of the doubt rule.  Id.  Stated another way, in evaluating the evidence, while the Board can consider the extent a scientific theory is accepted in the scientific community, it cannot demand a level of acceptance in the scientific community greater than the level of proof required by the benefit of the doubt rule.

The Board thus finds the examination is inadequate and a new VA examination must be provided to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In addition, there has not been any VA examination to determine whether the Veteran's temporary blindness disability is related to service, including the contaminated drinking water at Camp Lejeune.  The Veteran complained of blurred vision in August 1968 and November 1968, both of which occurred while the Veteran was stationed at Camp Lejeune.  He has stated he has had recurrent problems with temporary blindness ever since separation and the medical records establish temporary blindness complaints as early as December 1992.  Therefore, the Board has determined the Veteran should be provided a VA examination regarding his temporary blindness disability and service.  McLendon, supra.

As to the blood clot disability, the Veteran contends the kidney cancer caused or aggravated the disorder.  The Veteran was treated for deep vein thrombosis in June 2007 after back surgery and for a pulmonary embolism following removal of his cancerous left kidney in April 2012.  The blood clot disability is inextricably intertwined with the kidney cancer claim.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  It is also possible based upon the record that any blood clot problem may be directly caused by service, including exposure to the contaminated drinking water at Camp Lejeune.  Therefore, a VA examiner should also address whether the Veteran's blood clot disability is directly related to service, or is caused or aggravated by the kidney cancer or another disability.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 31 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all relevant VA medical records from August 2013 to the present

2.  After the record development is completed, provide the Veteran with a VA kidney examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the kidney cancer disability began in service or is causally related to service, to specifically include exposure to contaminated drinking water at Camp Lejeune.  

The examiner is advised that the law does not require a medical principle be established to the point of being generally accepted in the scientific community or reach the level of scientific or medical consensus.  Instead, the literature need only establish that the evidence for and against that the question is in approximate balance. 

The examiner must not rely solely on the absence of kidney symptoms in service as the basis for a negative opinion.  The question is whether the current kidney cancer is related to service.

3.  After the record development is completed, provide the Veteran with a VA examination regarding the Veteran's blood clot disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner is asked to determine whether the Veteran has a disability that causes blood clots.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally related to service, to specifically include exposure to contaminated drinking water at Camp Lejeune.  

If the examiner determines that a disability causing blood clots is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any such disability was caused by or aggravated by the Veteran's service connected disabilities or kidney cancer, to include as a result of surgical procedures performed for a disability.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is advised that the law does not require a medical principle be established to the point of being generally accepted in the scientific community or reach the level of scientific or medical consensus.  Instead, the literature need only establish that the evidence for and against that the question is in approximate balance. 

4.  After the record development is completed, provide the Veteran with a VA eye examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner is asked to determine whether the Veteran has an eye disability causing recurrent temporary blindness.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include exposure to contaminated drinking water at Camp Lejeune.  

The examiner is advised that the law does not require a medical principle be established to the point of being generally accepted in the scientific community or reach the level of scientific or medical consensus.  Instead, the literature need only establish that the evidence for and against that the question is in approximate balance. 

5.  After the record development is completed, provide the Veteran with a VA neurological examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner is asked to list all current lower extremity neurological disabilities.  For each diagnosis other than bilateral radiculopathy, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and related to service, to specifically include exposure to contaminated drinking water at Camp Lejeune.  

If the examiner determines that a neurological disability is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any neurological disability was caused by or aggravated by the Veteran's service-connected disabilities, to include his service-connected bilateral radiculopathy and lumbosacral spine disabilities.  

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner must not rely solely on the absence of a neurological disorder in service as the basis for a negative opinion.  The question is whether the current neurological disorder is related to service.

The examiner is advised that the law does not require a medical principle be established to the point of being generally accepted in the scientific community or reach the level of scientific or medical consensus.  Instead, the literature need only establish that the evidence for and against that the question is in approximate balance. 

6.  After the development requested is completed, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




